Case 2:11-cr-20129-RHC-MAR ECF No. 2587, PageID.43679 Filed 01/04/21 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
  ______________________________________________________________________

  UNITED STATES OF AMERICA,

                      Plaintiff,

  v.                                                           Case No. 11-20129

  SYLVESTER GERARD WESAW,

                  Defendant.
  ________________________________/

                    OPINION AND ORDER DENYING DEFENDANT’S
                      MOTION FOR RELEASE FROM CUSTODY

         Defendant Sylvester Gerard Wesaw pleaded guilty to use of a communication

  facility in the commission of a felony drug offense. (ECF No. 2294, PageID.32022.) On

  October 15, 2018, the court sentenced Defendant to 48 months imprisonment. (Id.,

  PageID.32023.)

         Defendant moves for release from custody. (ECF No. 2564.) He argues that the

  health risks presented by the Coronavirus Disease (“COVID-19”) while incarcerated at

  FMC Rochester justify his immediate release. The government has filed a response and

  Defendant has replied. (ECF Nos. 2574, 2575.) The court has reviewed the record and

  does not find a hearing to be necessary. E.D. Mich. L.R. 7.1(f)(2). Defendant’s motion

  will be denied.

         Under the federal compassionate release statute, the court may reduce a term of

  imprisonment if it determines “extraordinary and compelling reasons warrant such a

  reduction.” 18 U.S.C. § 3582(c)(1)(A). The court must also weigh the sentencing factors
Case 2:11-cr-20129-RHC-MAR ECF No. 2587, PageID.43680 Filed 01/04/21 Page 2 of 9




  provided under 18 U.S.C. § 3553(a) and determine if a sentence reduction “is consistent

  with applicable policy statements issued by the Sentencing Commission.” Id.

         A motion requesting a prisoner’s compassionate release may be filed either by

  the Bureau of Prisons (“BOP”) or by the prisoner himself. 18 U.S.C. § 3582(c)(1)(A).

  The Sixth Circuit held recently in United States v. Jones, 980 F.3d 1098, 1110-11 (6th

  Cir. 2020), that when a prisoner moves for compassionate release himself there is no

  “applicable policy statement[] issued by the Sentencing Commission.” 18 U.S.C. §

  3582(c)(1)(A). Thus, the requirement in § 3582(c)(1)(A) that a sentence reduction be

  “consistent with [a] policy statement[]” does not apply to compassionate release

  analysis, and courts are to ignore it. Jones, 980 F.3d at 1111. A prisoner seeking

  compassionate release must still present “extraordinary and compelling” circumstances

  and must have § 3553(a)’s sentencing factors that weigh in his or her favor. 18 U.S.C. §

  3582(c)(1)(A); see Jones, 980 F.3d at 1108, 1111 (holding that a court has “full

  discretion to define ‘extraordinary and compelling’” and must also “determine whether,

  in its discretion, [a] reduction . . . is warranted” under § 3553(a)).

         The court will assume for purposes of Defendant’s motion that he has presented

  extraordinary and compelling circumstances. See 18 U.S.C. § 3582(c)(1)(A). However,

  upon a review of § 3553(a) sentencing factors, the court concludes early release is not

  warranted.

         Title 18 U.S.C. § 3553(a) provides that “[a] court, in determining the particular

  sentence to be imposed, shall consider[:]”

         (1) the nature and circumstances of the offense and the history and
         characteristics of the defendant;

         (2) the need for the sentence imposed—

                                                 2
Case 2:11-cr-20129-RHC-MAR ECF No. 2587, PageID.43681 Filed 01/04/21 Page 3 of 9




                (A) to reflect the seriousness of the offense, to promote respect for
                the law, and to provide just punishment for the offense;

                (B) to afford adequate deterrence to criminal conduct;

                (C) to protect the public from further crimes of the defendant; and

                (D) to provide the defendant with needed educational or vocational
                training, medical care, or other correctional treatment in the most
                effective manner;

         (3) the kinds of sentences available;

         (4) the kinds of sentence and the sentencing range established . . .

         (5) any pertinent policy statement . . .

         (6) the need to avoid unwarranted sentence disparities among defendants
         with similar records who have been found guilty of similar conduct; and

         (7) the need to provide restitution to any victims of the offense.

         “[D]istrict courts have ‘broad discretion to determine what sentence will serve §

  3553(a)’s statutory objectives.” United States v. Kincaid, 805 F. App’x 394, 394 (6th Cir.

  2020) (quoting United States v. Kontrol, 554 F.3d 1089, 1093 (6th Cir. 2009)) (affirming

  a district court’s denial of compassionate release after consideration of § 3553(a)

  sentencing factors); see also United States v. Allen, 819 F. App’x 418, 418 (quotation

  removed) (“In a compassionate release proceeding, as at sentencing, the district court

  is best situated to balance the § 3553(a) factors.”). “[A] defendant's disagreement with

  how the district court balanced the § 3553(a) factors in denying compassionate release

  is not a sufficient ground for reversal.” United States v. Austin, 825 F. App’x 324, 327

  (6th Cir. 2020) (quotations removed).

         “[T]he nature and circumstances of the offense and the history and

  characteristics of the defendant.” 18 U.S.C. § 3553(a)(1). Defendant has an

                                                 3
Case 2:11-cr-20129-RHC-MAR ECF No. 2587, PageID.43682 Filed 01/04/21 Page 4 of 9




  extensive criminal history. His first conviction was in 1977 for attempted larceny in a

  building. In 1981, he was convicted of felonious assault, and in 1982 he was convicted

  of failure to appear. The next year, in 1983, Defendant was convicted of transporting a

  loaded and uncased firearm, possession of an open intoxicant in a motor vehicle, and

  obstruction by disguise. Later in 1983, Defendant was convicted of larceny in a building.

  In 1984, Defendant was convicted of felonious assault, and, in 1988, he was convicted

  of possession of cocaine less than 25 grams.

         Defendant’s official criminal record dropped off after 1988, but his criminal

  activities continued, if not increased. In 1992, Defendant joined the outlaw motorcycle

  gang, the Devil’s Diciples [sic], and became an active participant in a highly organized

  narcotics distribution conspiracy. The Devil’s Diciples were deeply and profitably

  involved with manufacturing, using, and distributing methamphetamine (“meth”), among

  a myriad of other racketeering crimes and miscellaneous anti-social behavior, including

  obstruction of justice, subornation of perjury, and murder.

         Starting in 1992, Defendant agreed to conduct and participate in the

  manufacture, distribution, and possession of meth, illegal gambling and lotteries,

  possession and use of firearms, assaults, theft of motorcycles and other property, and

  other crimes on behalf of the Devil’s Diciples. Defendant advanced the gang’s meth

  distribution. Specifically, from 2000 to 2012, he helped organize and facilitate meth

  distribution via telephone. (ECF No. 2014, PageID.30133.) And in 2006, Defendant

  traveled interstate with other outlaw motorcycle gang members to pick up and distribute

  substantial quantities of meth. (Id.) He was involved in the trafficking of at least 1.5

  kilograms of meth. (Id.)



                                                4
Case 2:11-cr-20129-RHC-MAR ECF No. 2587, PageID.43683 Filed 01/04/21 Page 5 of 9




         Defendant lived a life of crime until he was charged federally in 2012. He has

  made a career and lifestyle out of theft, assault, and narcotics distribution. Over many

  years, his actions have undermined the security, safety, and health of the community in

  which he lived. His involvement in Devil’s Diciples helped facilitate the spread and

  consumption of dangerous and lethal narcotics.

         Defendant only recently began serving his term of imprisonment. The court

  sentenced Defendant in October 2018, and he thereafter surrendered voluntarily. (ECF

  No. 2294.) Considering the nature of Defendant’s crimes and his blatant refusal to

  engage in law-abiding behavior for most of his adult life, early release is not warranted.

  18 U.S.C. § 3553(a)(1); 18 U.S.C. § 3582(c)(1)(A).

         “[T]he need for the sentence imposed . . . to reflect the seriousness of the

  offense, to promote respect for the law, and to provide just punishment for the

  offense.” 18 U.S.C. § 3553(a)(2)(A). Defendant has engaged in serious criminal

  behavior for many years. He has over ten criminal convictions, and for two decades he

  operated in the criminal underworld, helping to distribute meth for a violent motorcycle

  gang. Release a little over two years after the court’s original sentencing would not

  adequately reflect the seriousness of Defendant’s reprehensible conduct. 18 U.S.C. §

  3553(a)(2)(A); 18 U.S.C. § 3582(c)(1)(A). Nor would it promote respect for the law, an

  attitude Defendant has noticeably lacked over the course of his adult life. 18 U.S.C. §

  3553(a)(2)(A); 18 U.S.C. § 3582(c)(1)(A). Finally, early release would not afford just

  punishment for Defendant’s serial lawbreaking. 18 U.S.C. § 3553(a)(2)(A); 18 U.S.C. §

  3582(c)(1)(A).




                                               5
Case 2:11-cr-20129-RHC-MAR ECF No. 2587, PageID.43684 Filed 01/04/21 Page 6 of 9




         “[T]he need for the sentence imposed . . . to afford adequate deterrence to

  criminal conduct.” 18 U.S.C. § 3553(a)(2)(B). Defendant has shown himself willing

  and able to engage in extensive and sophisticated criminal behavior. Although many of

  his convictions occurred in the 1970s and 80s, Defendant has shown little willingness to

  reform his behavior after prior convictions. Defendant has been sentenced in the past

  only to reenter his well-developed criminal lifestyle. After his numerous felonies in the

  1970s and 80s, he joined the Devil’s Diciples and trafficked large amounts of meth. The

  court does not believe early release will afford sufficient deterrence, both to Defendant

  and to other individuals who may consider replicating his actions. 18 U.S.C. §

  3553(a)(2)(B); 18 U.S.C. § 3582(c)(1)(A). The court hopes Defendant will refrain from

  committing further crimes upon his release in December 2021. If he were to re-offend in

  a way similar to the facts underlying this case, he may find himself facing the remainder

  of his natural life in custody.

         “[T]he need for the sentence imposed . . . to protect the public from further

  crimes of the defendant.” 18 U.S.C. § 3553(a)(2)(C). Defendant does have health

  issues, including hepatitis C with liver cirrhosis. (ECF No. 2574-3, PageID.43509.)

  However, his condition is stable and he “remains independent with all his activities of

  daily living.” 1 (Id., PageID.43510.) Given the criminal skills and acumen Defendant



  1      Defendant was placed on hospice prior to sentencing, and his presentence report
  was written with the understanding that Defendant would not live longer than October
  2017. When Defendant went to prison, he was reevaluated. (ECF No. 2574-4,
  PageID.43524.) Medical professionals noted he arrived on “extremely high doses of
  opioids” but “did not have a corresponding diagnosis to warrant hospice.” (Id.)
  Defendant had no symptoms characterizing an end-of-life trajectory. “He require[d] no
  nursing assistance with eating, no assistance with showering, no assistance with
  dressing, [and] no assistance with ambulation [walking].” (Id.) After we was brought to
  prison, he was taken off opioids and “[was] doing well.” (Id.)
                                               6
Case 2:11-cr-20129-RHC-MAR ECF No. 2587, PageID.43685 Filed 01/04/21 Page 7 of 9




  acquired during his long-time involvement with the Devil’s Diciples, as well as his

  repeated willingness to engage in criminal activity despite past convictions, the court

  believes Defendant may commit additional crimes if released. Public safety does not

  support Defendant’s immediate release. 18 U.S.C. § 3553(a)(2)(C); 18 U.S.C. §

  3582(c)(1)(A).

         “[T]he sentencing range established.” 18 U.S.C. § 3553(a)(4). Defendant

  agreed to a guideline range of 168 to 210 months when he pled guilty. (ECF No. 2014,

  PageID.30138.) The Probation Department calculated his presentencing guideline

  range as 121 to 151 months. Ultimately, the court sentenced Defendant to forty-eight

  months imprisonment, substantially lower than the lower bound of his guideline range.

  (ECF No. 2294, PageID.32023.) Further reduction in Defendant’s sentence is not

  warranted. 18 U.S.C. § 3553(a)(4); 18 U.S.C. § 3582(c)(1)(A).

         “[T]he need for the sentence imposed . . . to provide the defendant with

  needed educational or vocational training, medical care, or other correctional

  treatment in the most effective manner.” 18 U.S.C. § 3553(a)(2)(D). Defendant has

  several health issues. Medical records indicate prior diagnoses of diabetes, hepatitis C

  with cirrhosis, and hypertension. (ECF No. 2574-4, PageID.43513; ECF No. 2574-3,

  PageID.43509-10.) While in prison, Defendant receives regular treatment and

  monitoring. (See, e.g., ECF No. 2574-4, PageID.43545-51.) Due to his history of liver

  disease and cirrhosis, Defendant receives scanning and checkups at the Mayo Clinic.

  (Id., PageID.43543-44, 43552-53.) He has received imaging approximately every three

  months, (Id., PageID.43516), and has had lesions successfully removed in May 2019




                                              7
Case 2:11-cr-20129-RHC-MAR ECF No. 2587, PageID.43686 Filed 01/04/21 Page 8 of 9




  and February 2020. (Id., PageID.43537, 43549.) The most recent scan in August 2020

  showed that Defendant’s liver had a “[s]table appearance.” (Id., PageID.43552.)

         For many years prior to incarceration, Defendant was involved in dangerous

  criminal activity. He helped distribute meth for the Devil’s Diciples, which involved

  serious risks of violence and bodily harm. Defendant was also addicted to meth for

  many years. While in prison, Defendant is separated from this dangerous lifestyle, as

  well as illicit substances. In conjunction with the medical services the federal prison

  system provides him, Defendant’s incarceration is supportive of his health.

         The existence of COVID-19 by itself does not justify Defendant’s release. The

  BOP has taken countermeasures to mitigate the spread of COVID-19. All newly arriving

  inmates are tested and placed in quarantine. BOP Implementing Modified Operations,

  Federal Bureau of Prisons, https://www.bop.gov/coronavirus/covid19_status.jsp (last

  visited Dec. 29, 2020). Prisoners cannot leave quarantine until they test negative. Id.

  Symptomatic inmates are isolated, tested, and treated. Id.; Federal Bureau of Prisons,

  U.S. Department of Justice, Correcting Myths and Misinformation About BOP and

  COVID-19 (2020).

         Furthermore, the court has few assurances that early release will improve

  Defendant’s chances of contracting or recovering from COVID-19. Given his long

  history of failing to comply with basic rules and societal expectations, even when

  violations carry significant jail time, release may not substantially reduce his risk of

  exposure. See How to Protect Yourself & Others, Centers for Disease Control and

  Prevention, https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-

  sick/prevention.html (last visited Dec. 29, 2020) (suggesting voluntary precautions to



                                                8
Case 2:11-cr-20129-RHC-MAR ECF No. 2587, PageID.43687 Filed 01/04/21 Page 9 of 9




  mitigate the spread of COVID-19). In addition, the court has little information or

  assurance as to the healthcare Defendant would receive in free society. Defendant may

  well have less monitoring and reduced access to quality care.

          To release Defendant, the court would need to speculate as to whether he will

  contract COVID-19 in prison, whether he will develop serious symptoms, and whether

  his health, and access to quality healthcare, will improve upon release. The risks

  presented by COVID-19 while Defendant is in prison do not outweigh the several §

  3553(a) factors that weigh in favor of continued incarceration. Defendant’s request for

  compassionate release will be denied. Accordingly,

          IT IS ORDERED that Defendant’s “Motion for Release from Custody” (ECF No.

  2564) is DENIED.

                                                             s/Robert H. Cleland                  /
                                                             ROBERT H. CLELAND
                                                             UNITED STATES DISTRICT JUDGE
  Dated: January 4, 2021

  I hereby certify that a copy of the foregoing document was mailed to counsel of record
  on this date, January 4, 2021, by electronic and/or ordinary mail.

                                                              s/Lisa Wagner                       /
                                                              Case Manager and Deputy Clerk
                                                              (810) 292-6522

  S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\11-20129.WESAW.MotionforReleasefromCustody.RMK.docx




                                                        9
